 
 
I 
108th CONGRESS 2d Session 
H. R. 4343 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2004 
Mr. Norwood (for himself, Mr. Sam Johnson of Texas, Mr. Ballenger, Mr. DeMint, Mr. Isakson, Mrs. Biggert, Mr. Keller, Mr. Wilson of South Carolina, Mr. Kline, Mr. Carter, Mrs. Musgrave, Mrs. Blackburn, Mr. Boehner, Mr. Akin, Mr. Bartlett of Maryland, Mr. Burton of Indiana, Mr. Coble, Mr. Deal of Georgia, Mr. Doolittle, Mr. Jones of North Carolina, Mr. King of Iowa, Mr. Kingston, Mr. Linder, Mr. Miller of Florida, Mr. Otter, Mr. Pence, Mr. Souder, Mr. Vitter, Mr. Barrett of South Carolina, Mr. Brown of South Carolina, Mr. Franks of Arizona, Mr. Garrett of New Jersey, and Mr. Burns) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the National Labor Relations Act to ensure the right of employees to a secret-ballot election conducted by the National Labor Relations Board. 
 
 
1.Short titleThis Act may be cited as the Secret Ballot Protection Act of 2004. 
2.FindingsCongress finds that— 
(1)the right of employees under the National Labor Relations Act to choose whether to be represented by a labor organization by way of secret ballot election conducted by the National Labor Relations Board is among the most important protections afforded under Federal labor law; 
(2)the right of employees to choose by secret ballot is the only method that ensures a choice free of coercion, intimidation, irregularity, or illegality; and 
(3)the recognition of a labor organization by using a private agreement, rather than a secret ballot election overseen by the National Labor Relations Board, threatens the freedom of employees to choose whether to be represented by a labor organization, and severely limits the ability of the National Labor Relations Board to ensure the protection of workers. 
3.National Labor Relations Act 
(a)Recognition of representative 
(1)In generalSection 8(a)(2) of the National Labor Relations Act (29 U.S.C. 158(a)(2)) is amended by inserting before the colon the following: or to recognize or bargain collectively with a labor organization that has not been selected by a majority of such employees in a secret ballot election conducted by the National Labor Relations Board in accordance with section 9. 
(2)ApplicationThe amendment made by subsection (a) shall not apply to collective bargaining relationships in which a labor organization with majority support was lawfully recognized before the date of the enactment of this Act. 
(b)Election required 
(1)In generalSection 8(b) of the National Labor Relations Act (29 U.S.C. 158(b)), as amended by subsection (c) of this section, is amended— 
(A)by striking and at the end of paragraph (6); 
(B)by striking the period at the end of paragraph (7) and inserting ; and; and 
(C)by adding at the end the following: 
 
(8)to cause or attempt to cause an employer to recognize or bargain collectively with a representative of a labor organization that has not been selected by a majority of such employees in a secret ballot election conducted by the National Labor Relations Board in accordance with section 9.. 
(2)ApplicationThe amendment made by paragraph (1) shall not apply to collective bargaining relationships that were recognized before the date of the enactment of this Act. 
(c)Secret Ballot ElectionSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)), is amended— 
(1)by inserting  (1) after (a); 
(2) by inserting after designated or selected the following: by a secret ballot election conducted by the National Labor Relations Board in accordance with this section; and 
(3)by adding at the end the following: 
 
(2) The secret ballot election requirement of paragraph (1) shall not apply to collective bargaining relationships that were recognized before the date of the enactment of this Act.. 
4.RegulationsNot later than 6 months after the date of the enactment of this Act the National Labor Relations Board shall review and revise all regulations promulgated before such date to implement the amendments made in this Act to the National Labor Relations Act.  
 
